Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 12/21/2020.
Claims 1, 2-5, 7-8, and 9-12 are amended BY EXAMINER’S AMENDMENT.

Claim Rejections – 35 USC § 101 Withdrawn
While the Applicant’s claims contain elements of the abstract idea identified in the Non-Final Action sent on 09-21-2020, namely, the abstract idea grouping, “Certain Methods of Organizing Human Activity”, the Examiner finds the totality of the claims, amount to more than this abstract idea, the totality of the claims representing a practical application of employing to gamification of an advertiser’s engagement goals, identifying activities a user has previously engaged in at a physical location, a path or journey used, a pattern, including a frequency that a user repeatedly engages in, including a time of day, providing enticements therein, and sub-activities with sub-goals when a user is detected as having not played a game within a predetermined time, monitoring both real world and virtual world activities and suggesting other actions for the user associated with social games created by an advertiser’s campaign, specifically, “determining a pattern and a frequency with which the pattern recurs from the specific transactions and the specific locations associated with the activity; identifying the activity from a history of tracked activities for the user, wherein the tracked activities are obtained from transaction histories of transactions that the user has previously engaged in, and wherein the history includes other tracked activities for other users having other transactions that are not directly associated with the user; identifying the activity as one of: a specific 
Claim Rejections – 35 USC § 103 Rejection Withdrawn
Prior art of record: Weiss (US 9,727,884), Rao (US 9,870,716) are withdrawn pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Joseph P. Mehrle on 11 March 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claim(s) AMENDMENT(S)/CANCELLATIONS by Examiner’s Amendment as Follows ---
AMENDMENT TO CLAIMS
	Please amend the claims as follows:
1.	(Proposed Examiner Amendment) A method, comprising:

providing a user-operated device of a user with a mobile application;
identifying an activity that the user engages in by monitoring specific transactions of the user with transaction processing systems and by monitoring specific locations visited by the user that are reported by location services of the user-operated device operated by the user, wherein the transaction processing systems comprise Point-Of-Sale (POS) terminals, Self-Service Terminals (SSTs), web-based transaction systems, and mobile-application transaction systems, wherein identifying further comprises: 
 determining a pattern and a frequency with which the pattern recurs from the specific transactions and the specific locations associated with the activity;
identifying the activity from a history of tracked activities for the user, wherein the tracked activities are obtained from transaction histories of transactions that the user has previously engaged in, and wherein the history includes other tracked activities for other users having other transactions that are not directly associated with the user;
identifying the activity as one of: a specific physical location that the user was previously at, a specific retailer at a specific physical location that the user transacted, an online transaction performed by the user, and a path or journey that the user previously traversed; and
determining the pattern occurring for the activity in the transaction history, wherein the pattern includes at the frequency that the user repeatedly engages in the activity and a given time-of-day and a day-of-week that the user repeatedly engages in the activity;


creating a campaign based on the pattern and the frequency that encourages the user to perform at least one campaign activity as a game activity within an interactive game based on a reward being provided for the game activity, wherein the reward is associated with performance of the at least one campaign activity, wherein the at least one campaign activity is similar to the activity or during the activity and interacting with an interface of the mobile application during the campaign to encourage the at least one campaign activity, wherein creating further comprises: 
sending a reward enticement notification to the interface of the mobile application when a current physical location of the user-operated device matches a known physical location in the pattern;
providing the reward enticement notification to the user for performing the at least one campaign activity at a time that precedes the given time-of-day on the day-of-week that matches the pattern; 
configuring the interactive game with sub-activities with sub-goals for the user to obtain the reward associated with other rewards enticements while playing the interactive game; and
dynamically reducing the sub-activities or increasing the sub-goals when the user is detected as not having played the interactive game for a configured period of elapsed time;

rewarding the user when the user performs the at least one campaign activity tracked with the campaign by permitting selection of a specific reward within the interface that is presented on a display of the user-operated device, wherein the specific reward selected by the user from available rewards associated with the interactive game and the available rewards comprise the reward and other rewards associated with performance of the at least one campaign activity, wherein rewarding further comprises: 
monitoring both real-world actions taken by the user and virtual actions taken by the user with respect to the mobile application before detection of the user performing the at least one campaign activity, wherein at least one real-world action comprises the user traveling to a specific geographical location, and wherein at least one virtual action comprises the user performing an operation with the mobile application, wherein the interactive game is a social media game; and
dynamically suggesting other actions for the user to take based on a dynamic feedback that monitors the real-world actions and the virtual actions.

2.—8.	(Proposed Examiner Cancelation).

9.	(Proposed Examiner Amendment) The method of claim 1, second configured period of elapsed time.

10.	(Previously Presented) The method of claim 1, wherein providing further includes identifying the interactive game from available interactive games based on one of: a type of interactive game that the user is known to play and a particular interactive game that is similar to known behaviors associated with the user.

11.	(Original) The method of claim 1, wherein rewarding further includes monitoring actions taken by the user before detection of the user performing the at least one campaign activity.

12.-20.	(Canceled).
Allowable Subject Matter
Claim(s) claim(s) 1, and 9-11 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

While prior art reference(s) Weiss (US 9,727,884), Rao (US 9,870,716), and NPL,  Kim, Ethics and Information Technology, 2016, teach gamification directed to location-based tasks and rewards, they do not teach “determining a pattern and a frequency with which the pattern recurs from the specific transactions and the specific locations associated with the activity; identifying the activity from a history of tracked activities for the user, wherein the tracked activities are obtained from transaction histories of transactions that the user has previously engaged in, and wherein the history includes other tracked activities for other users having other transactions that are not directly associated with the user; identifying the activity as one of: a specific physical location that the user was previously at, a specific retailer at a specific physical location that the user transacted, an online transaction performed by the user, and a path or journey that the user previously traversed; and determining the pattern occurring for the activity in the transaction history, wherein the pattern includes at the frequency that the user repeatedly engages in the activity and a given time-of-day and a day-of-week that the user repeatedly engages in the activity;   creating a campaign based on the pattern and the frequency that encourages the user to perform at least one campaign activity as a game activity within an interactive game based on a reward being provided for the game activity, wherein the reward is associated with performance of the at least one campaign activity, wherein the at least one campaign activity is similar to the activity or during the activity and interacting with an interface of the mobile application during the campaign to encourage the at least one campaign activity, 
Therefore independent claims 1, and dependent claim(s) 9-11 are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                                                                                                                                                                                  /AZAM A ANSARI/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
March 18, 2021